Title: To James Madison from Thomas Baker Johnson, 10 March 1808
From: Johnson, Thomas Baker
To: Madison, James



Sir,
New Orleans, March 10, 1808.

By the death of Mr. Gurley, who filled the place of Commissioner of the land Office in this Territory that situation has become vacant.  As it is within the immediate gift of the Genl. Government, & understanding that applications for vacant situations when sought after, are customarily addressed to you, I have, presumed in consequence of that information, as also on the circumstance of my having the honor of a personal acquaintance with you, to address to you one in my own behalf, & to request you will take into consideration it’s propriety.  The pretensions which it is permitted me consistently with delicacy to urge on this occasion are such as your knowledge of my family & myself qualify you eminently to be the judge of, in a general point of view, while with regard to any particular testimony requisite to support the claim, I can only assure you that I believe such scrutiny would prove no bar to a prosecution of it.  With respect to a positive capacity to fill this place at the present moment, embracing in my conception of the terms, an accurate experience of it’s administration in detail few would be found professedly capable, but of the ability which is the fruit of an improved & liberal education, as far as you may be disposed to view it as a favorable recommendation in my favor & as the requisite of most material importance the opinion which prevails of it’s possession by an individual where he is kKnown will perhaps best decide.  To that Sir, & to your own judgment I leave the arbitration of this request, assuring you that should you be disposed to consider it as not presumptuously urged, it will be my highest amibition, to have been thought deserving so distinguished a mark of your confidence & the patronage of the Government.  With profound respect I have the honor of subscribing myself Sir, your most Obed Humb. Serv.

Thos. B. Johnson

